Citation Nr: 0603092	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the RO.  

In December 2004, the Board remanded the veteran's claim for 
further development.  



FINDINGS OF FACT

The service-connected status post medial meniscectomy of the 
left knee with severe degenerative joint disease, multiple 
loose bodies, and synovitis is manifested by extension to 0 
degrees and flexion to 60 degrees with pain and occasional 
swelling; neither related instability, incoordination or 
fatigability nor additional functional loss due to pain is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected status post medial 
meniscectomy of the left knee with severe degenerative joint 
disease, multiple loose bodies, and synovitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5020, 5257, 5260, 
5261 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in June 2002, the RO provided notice to the 
veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the January 2003 Statement of the Case and the June 2005 
Supplemental Statement of the Case, the RO provided the 
regulations for an increased rating for the claim, and 
thereby informed the veteran of the evidence needed to 
substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination, in 
April 2005.  All identified records have been sought, and the 
Board is not aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

In October 1969, the RO granted service connection for medial 
meniscectomy, left knee, with residual synovitis.  

In January 1982, the veteran was granted a temporary total 
evaluation for post-operative medial meniscectomy, left knee, 
with residual synovitis, from November 20, 1981, to March 1, 
1982.  On March 1, 1982, a 10 percent rating was assigned.  

In April 1999, the RO granted a temporary total evaluation 
for arthroscopic surgery for partial medial and lateral 
meniscectomy with debridement and chondroplasty of the left 
knee, for the period from January 20, 1999 to March 1, 1999.  
On March 1, 1999, a 10 percent rating was re-instated.  

In December 1999, the RO increased the veteran's rating for 
the post-operative medial meniscectomy, left knee, with 
synovitis, to 30 percent disabling, effective March 1, 1999, 
under Diagnostic Codes 5003-5257.  

In May 2002, the veteran submitted a claim for an increased 
rating for his service-connected left knee disability.  

In a June 2002 statement, the veteran indicated that he 
retired from work because standing caused him too much pain.  

The private medical records beginning in August 2001 indicate 
that the veteran had generalized osteoarthritis in his 
joints, including in his knees.  It was noted that another 
orthopedist had suggested the option of a knee replacement.  


A VA outpatient record from March 2002 indicates that the 
veteran had left knee pain.  On examination, there was range 
of motion from 0 to 120 degrees.  The knee was stable, there 
was tenderness to palpation along the medial joint line, and 
there was effusion.  The X-ray studies showed degenerative 
joint disease with sclerosis and joint space narrowing in the 
left knee.  The impression was that of osteoarthritis.  

The June 2002 VA examination indicates that the veteran 
reported that he could not walk after sitting down for a few 
minutes because his knee would become stiff.  He was not able 
to find a comfortable place to sleep at night.  

On examination, the knee was markedly deformed with 
osteophytic and osteoarthritic changes.  The veteran could 
not squat.  There was decreased range of motion, with flexion 
to 100 degrees.  There was no hyperextension or abnormal 
motions.  There was no valgus varus with the knee extended.  
The grind test was negative.  Repetitive motion produced 
pain.  He walked with a limp, favoring the left knee.   

The X-ray studies of the left knee showed degenerative 
changes and synovial chondromatosis of the left knee.  

The diagnosis was that of severe internal derangement changes 
"right" knee with spur formation, narrowing of joint space, 
multiple chondromatous bodies posteriorly becoming 
progressively larger.  

In August 2002, the RO continued the 30 percent rating for 
status post medial meniscectomy of the left knee with severe 
degenerative joint disease, multiple loose bodies, and 
synovitis.  

In a September 2002 statement, the veteran stated that he was 
in constant pain and suffering because of his left knee.  

In a January 2003 statement, the veteran indicated that he 
had daily painful motion every time he walked, stepped up, 
stepped down, or pushed off with his knee.  

An April 2005 VA outpatient record indicates that the 
veteran's chief complaint was left knee pain.  

The X-ray studies showed prominent degenerative changes with 
marginal sclerosis of the articular margins of the proximal 
tibia and femoral condyles, with associated significant 
narrowing of the medial and lateral knee joint compartments.  
There was also mild early medial subluxation of the knee 
joint, and faint calcific densities along the medial 
compartment.  

On examination, the veteran was noted to have a range of 
motion from 0 to 130 degrees for the left knee.  

The April 2005 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran reported having 
constant aching and locking of his left knee and difficulty 
sleeping because of the pain.  

The veteran rated the pain as being 5 to 6 and stated that it 
occurred continuously.  He described the pain as a throbbing 
type.  He stated that the pain radiated to the inner aspect 
of his left quadriceps.  He also reported left leg cramps and 
warmth of his left knee.  He reported weakness of his left 
knee and edema, on occasion.  

The veteran reported having stiffness and decreased range of 
motion at all times, and locking.  He noted having flare-ups 
on a daily basis, that lasted approximately one hour, but did 
not require emergency room visits.  He also reported falls 
related to his left knee condition.   

On examination, the veteran walked with an obvious limp, 
favoring his left knee.  His left knee had bony 
abnormalities, and various scars.  There was no swelling, 
effusion, tenderness to palpation or joint line tenderness.  

There were crepitus and clicks, bilaterally, with repetitive 
stress testing.  There was flexion from 0 to 60 degrees 
without pain, and from 60 to 70 degrees with endpoint pain.  
Passive range of motion was to 100 degrees.  

The knee was stable to varus and valgus stress.  There was 
negative McMurray's test, negative Lachman test, and negative 
anterior and posterior drawer test.  The veteran was able to 
do 15 out of 15 stress testing exercises, from 90 degrees to 
40 degrees, with pain and an occasional click.  There was no 
weakness, fatigue, or incoordination.  

The X-ray studies showed prominent degenerative changes, 
chondrocalcinosis of the left knee with severe narrowing of 
the medial and lateral knee joint compartment, and evidence 
of osteochondroma posteriorly.  

The diagnosis was that of status post medical meniscectomy of 
the left knee, with degenerative joint disease.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2005), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran currently has been assigned a 30 percent rating 
for the service-connected status post medical meniscectomy of 
the left knee with severe degenerative joint disease, 
multiple loose bodies, and synovitis, under Diagnostic Code 
5261 of the Schedule for Rating Disabilities.  

Potentially applicable rating criteria are as follows:  
Diagnostic Code 5020 provides that synovitis will be rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts.  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees warrants a 0 
percent rating, flexion limited to 45 degrees warrants a 10 
percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees warrants 
a 0 percent rating, extension limited to 10 degrees warrants 
a 10 percent rating, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2005). 

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  

The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations under 
Diagnostic Codes 5003 and 5257, the disability must meet the 
criteria for the minimum evaluation under both diagnostic 
codes.  See VAOPGCPREC 9-98.  

VA's General Counsel has also held that where a veteran has 
both limitation of flexion and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  See VAOPGCPREC 9-04.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

Taking into account all the evidence, the Board finds that 
the veteran's service-connected status post medial 
meniscectomy of the left knee with severe degenerative joint 
disease, multiple loose bodies, and synovitis currently is 
not ratable as 30 percent disabling.  

With regard to a separate rating under Diagnostic Code 5260 
(limitation of flexion), as set forth in VAOPGCPREC 9-04, the 
medical evidence of record does not show that at any time 
during the appeal period has the veteran had right knee 
flexion limited to 45 degrees, in order to warrant a separate 
10 percent evaluation.  

Throughout the entire appeal period, the evidence of record 
shows that the most limited range of right knee flexion was 
noted on the April 2005 VA examination, where flexion was 
limited to 60 degrees.  

Therefore, a separate rating under Diagnostic Code 5260 is 
not warranted for the service-connected left knee 
degenerative joint disease.  

With regard to Diagnostic Code 5261, limitation of extension, 
the medical evidence of record does not show that at any time 
during the appeal period has the veteran had right knee 
extension limited to 30 degrees in order to warrant a 40 
percent evaluation.  

In fact, throughout the entire appeal period, including on 
the April 2005 VA examination, the veteran had extension to 0 
degrees.  

Therefore, an increased rating under Diagnostic Code 5261 is 
not warranted for the service-connected left knee 
degenerative joint disease.  

As to a rating under Diagnostic Code 5257, the veteran 
currently is assigned a 30 percent rating, the veteran is not 
shown to have recurrent subluxation or instability related to 
the service-connected disability.  Therefore, a separate 
rating under Diagnostic Code 5257 is not available for the 
service-connected left knee degenerative joint disease.  

Furthermore, because the veteran does not have separately 
ratable compensable limitation of extension in his left knee, 
a separate rating as contemplated by VAOPGCPREC 9-2004 is not 
warranted.  

Additionally, on the April 2005, the examiner did not find 
that the veteran exhibited any weakened movement, 
incoordination or fatigability.  As such, the criteria for a 
higher rating under Diagnostic Codes 5260, 5261, or 5257, or 
pursuant to DeLuca v. Brown, for the service-connected status 
post medial meniscectomy of the left knee with severe 
degenerative joint disease, multiple loose bodies, and 
synovitis have not been met.  

Although the Board does not question the sincerity of the 
veteran's conviction that he has increased disability in his 
left knee, the Board notes that, as a lay person, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. at 520; Charles v. Principi, 16 
Vet. App. at 374-75; cf. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the April 2005 VA examiner, there is no 
basis upon which to grant the veteran's claim.  

The Board concludes that the service-connected disability 
picture does not warrant a rating higher than 30 percent in 
this case.  As the preponderance of the evidence is against 
the claim for a higher rating for the service-connected left 
knee disability, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An evaluation in excess of 30 percent for the service-
connected left knee disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


